Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorjaka (US. Pat. 7,378,609)
Regarding claim 1, Fedorjaka teaches a movable contact body for a switch, the movable contact body comprising: at least one movable contact 34 having an upwardly convex leaf-spring shape: a cover member 14 disposed so as to cover an upper surface of the movable contact; a frame-shaped adhesive sheet ( 32, 40) having a base layer 40 and an adhesive layers (32, 42) on both sides of the base laver (adhesive layer 30 has , and arranged around an outside of the movable contact; and a holding member (42, 16) adhered to one of the adhesive layers (all the components of the switch device are directly or indirectly adhered or attached to each other, so the hold member 42-16 is adhered to the adhesive layer 32 through the base layer 40), and disposed so as to face a lower surface of the movable contact, the holding member having a contact through-hole (a hole formed on a surface of the layer 42) through which a top portion of the movable contact passes (Figs. 1-3).  
Regarding claim 3, Fedorjaka teaches the movable contact body further comprising a second adhesive sheet 42 bonded to a surface of the holding member 16 opposite to a surface thereof facing the adhesive sheet (Figs. 1-3).  
Regarding claim 4, Fedorjaka teaches the movable contact body further comprising a separator 40 bonded to a surface of the second adhesive sheet 42 opposite to a surface thereof facing the holding member 16 (Figs. 1-3).  
Regarding claim 7, Fedorjaka teaches the movable contact body wherein the holding member 42 is an electrically insulating member having another through-hole (a second through hole that corresponds a second movable contact) into which at least part of the movable contact is inserted, the through-hole being disposed around the contact through-hole (Figs. 1-3).  
Regarding claim 8, Fedorjaka teaches the movable contact body further comprising a fixing member 30 having a hole 38 for housing the movable contact to fix the movable contact, the fixing member being bonded to both the cover member 14 and the holding member 42 (Figs. 1-3).  
Regarding claim 9, Fedorjaka teaches the movable contact body wherein the holding member (42, 16) includes a First holding member 16 and a second holding member 42 which have the contact through-hole (Figs. 1-3).  
Regarding claim 10, Fedorjaka teaches the movable contact body wherein the holding member 16 is an electrically conductive member, and at least part (22, 24) of the holding member is in contact with the movable contact 34 (Fig. 1-3).  
Regarding claim 11, Fedorjaka teaches a switch comprising: a substrate 16; a first Fixed contact 22 formed on the substrate: a second fixed contact 24 formed on the 
Regarding claim 13, Fedorjaka teaches the switch wherein the holding member (16, 42) is an electrically conductive member at least part (22, 24) of which is in contact with the movable contact 34 to electrically connect the first fixed contact and the movable contact (Figs. 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorjaka in view of Sharrah, et, al. (US 20070246335).
Regarding claim 14, Fedorjaka does not teach the substrate being a flexible substrate. However, Sharrah teaches a similar switch that comprises a flexible circuit board 140 (Fig. 2 and paragraph 38). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Sharrah in the switch device of Fedorjaka to provide a flexible switch device. 
Allowable Subject Matter
Claims 5, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed switch further comprising: a second adhesive sheet bonded to a surface of the holding member opposite to a surface thereof facing the cover member: and a substrate 16 bonded to a surface or the second adhesive sheet opposite to a surface thereof acing the holding member, wherein the substrate comprises: a base: first fixed contacts formed on the base; and second fixed contacts formed so as to surround the respective first fixed contacts, the movable contact body being disposed so as to be pushed down to electrically connect the first fixed contacts and the second fixed contacts.  
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the holding member is an electrically insulating member having another through-hole into which at least part of the movable contact is inserted, the through-hole being disposed around the contact through-hole, and the second fixed contact includes a second contact base and a second contact projection, the difference in height between the second contact base and the second contact projection being larger than the thickness of the holding member.  
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Applicants argues “the frame-shaped adhesive sheet is a separate structure from that of the holding member”. However, examiner cannot concur. Nowhere in the claims require the frame-shaped adhesive to be a separate structure from the holding member. Fedorjaka’s adhesive layer 42 can be interpreted to meet both the claimed adhesive layer and the holding member. 
Applicant argues “If the holding member is characterized as the adhesive layer 42 and the circuit board 16 of Fedorjaka, then Fedorjaka does not disclose that the combination of the adhesive layer 42 and the circuit board 16 is adhered to an adhesive layer of the frame-shaped adhesive sheet”. However, examiner cannot concur. The components of the Fedorjaka’s switch device are directly or indirectly adhered or attached to each other to form a single structure as shown in figure 2. For example, the hold member 42-16 is adhered or attached to the base layer 40, and the base layer is attached to the adhesive layer 32. Further, the claims require the holding member to be one of the adhesive layers, and not adhered to plural of layers. The adhesive layer 42 is interpreted to be part of the holding member (16, 42), and it is indirectly attached or adhered to the adhesive layer 32 and that’s through the base layer 40 which is directly attached to the adhesive layer 32.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833